Citation Nr: 0637014	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  02-05 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957 and from January 1958 to April 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the claim.

The veteran provided testimony at a personal hearing which 
was chaired by the undersigned in San Antonio, Texas in 
February 2003.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.

In August 2003, the Board remanded this case for further 
evidentiary development.  The case has now been returned to 
the Board for additional appellate consideration.

Issues not on appeal

The record reflects that in December 2005, the veteran, 
through his representative, submitted a claim of entitlement 
to service connection for diabetes mellitus and erectile 
dysfunction, claimed as due to Agent Orange exposure.  
Although the RO sent a letter to the veteran later that same 
month regarding these claims, it does not appear from the 
records assembled for the Board's review that they have been 
formally adjudicated.  Therefore, the Board as no 
jurisdiction over those issues.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].  Those issues are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities of the 
eyes, nor has he been diagnosed with ankylosis of one or both 
knees or one or both hips

2.  The veteran's service-connected disabilities of the upper 
and lower extremities consist of the following: peripheral 
vascular disease and the residuals of frostbite of the left 
lower extremity; residuals of frostbite injury to the right 
foot; rheumatoid arthritis of the knees and ankles; residuals 
of frostbite injury to the left and right hands; and 
rheumatoid arthritis of the left and right wrist, fingers of 
the right hand, the left and right hands, and both elbows.

3.  The medical and other evidence of record reflects that 
the veteran's service-connected disabilities have resulted in 
loss of use of his hands and feet.


CONCLUSION OF LAW

The criteria for assistance in acquiring an automobile or 
other conveyance with special adaptive equipment have been 
met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.808, 4.3, 4.7 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service-connected 
disabilities of the upper and lower extremities are of such 
severity as to result in functional loss of use of the feet 
and hands.  He contends that he is entitled to either an 
automobile with special adaptive equipment, or adaptive 
equipment only, on that basis.

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that the veteran 
satisfies the criteria necessary for assistance in acquiring 
an automobile or other conveyance with special adaptive 
equipment.  Thus, he is entitled to the benefit sought on 
appeal.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Initial matter

The Board initially finds that its prior remand directives 
have been complied with; the veteran does not appear to 
contend otherwise.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the August 2003 remand, the Board found that the veteran 
had not been specifically advised in accordance with the 
VCAA, as interpreted by the Court in Quartuccio, as to what 
evidence would substantiate his claim, and if existent, which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Therefore, the 
Board directed that, on remand, the veteran be provided with 
the requisite notification, which, as detailed below, was 
accomplished by letters dated in May 2004, March 2006, and 
April 2006.

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  In this case, the May 2004 letter 
summarized the criteria necessary for automobile allowance or 
adaptive equipment (page 6).  

Moreover, the veteran's accredited representative has 
submitted statements in support of this case which includes 
citation to relevant statutory and regulatory provisions 
regarding the benefit sought on appeal.  For example, in 
statements dated in January 2003 and September 20006, the 
representative cited to 38 C.F.R. § 3.808, which is the 
regulatory provision detailing the criteria necessary for the 
benefit sought on appeal.  This clearly indicates the veteran 
is aware of what is necessary to substantiate this claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006) [VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence was needed to substantiate 
the claim and that the appellant should have provided it]; 
see also Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The May 2004 
letter informed the veteran that VA was responsible for 
getting relevant federal records including service records 
and VA medical records, and that it would make reasonable 
efforts to get relevant records not in the custody of a 
Federal department or agency (page 4).  In addition, this 
letter also stated that VA would assist the veteran by 
providing a medical examination or getting a medical opinion 
if it was found to be necessary to make a decision on the 
veteran's claims (page 5).  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The Board observes that the May 2004 
letter contained language indicating the veteran should 
identify any relevant evidence he wanted VA to request on his 
behalf, and that he should submit any necessary release for 
VA to obtain such evidence.  Moreover, the letter informed 
the veteran that while VA would request private records, it 
was ultimately his responsibility to make sure VA received 
the evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006).  In pertinent part, the May 2004 letter informed the 
veteran that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know," and that "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
use."  (Page 1).  The Board finds that this satisfies the 
"give us everything you've got pertaining to your claim" 
requirement contained in 38 C.F.R. § 3.159(b)(1).  Further, 
as noted in the preceding paragraph, the letter informed the 
veteran that it was ultimately his responsibility to make 
sure VA received relevant private records.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Inasmuch as the present appeal does not involve a claim of 
service connection, it is not clear whether the Court's 
holding in Dingess/Hartman is even applicable in this case.  
Nevertheless, as the adjudication of this case involves the 
severity of already service-connected disabilities, the Board 
notes that elements (1) through (3) are not in dispute in 
this case.  With respect to elements (4) and (5), the Board 
observes that both the March and April 2006 letters 
specifically cited to Dingess/Hartman, and included 
information regarding disability rating(s) and effective 
date(s) which largely tracks the Court's discussion of these 
issues in that decision.  As such, the veteran has received 
adequate notice of these elements.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In the instant case, the Board finds that the duty to assist 
has been satisfied in this case.  The Board observes that the 
record contains extensive medical records, and the veteran 
has not otherwise indicated the existence of any relevant 
evidence that has not been obtained or requested.  Further, 
the record reflects he was accorded VA medical examinations 
in conjunction with this case in July 2002 and October 2005.  

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal, to 
include at the February 2003 hearing.  His representative has 
submitted contentions on his behalf, most recently in 
September 2006.  

Finally, because the Board is granting the benefit sought on 
appeal, there is no possible harm to the veteran arising from 
any due process defects.  

Accordingly, the Board will move on to a decision on the 
merits.




Pertinent law and regulations

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the claimant-
veteran's service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  

For entitlement to assistance in the purchase of adaptive 
equipment only, the claimant-veteran must have, as the result 
of a service-connected disease or injury, ankylosis of one or 
both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. § 3.808 (2006).

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 
4.63 (2006).

Analysis

Initially, the Board observes that the veteran has no 
service-connected disability of the eyes, and he does not so 
contend.  Accordingly, he is not entitled to an automobile or 
other conveyance with special adaptive equipment on that 
basis.  Moreover, the competent medical evidence does not 
reflect he has been diagnosed with ankylosis of one or both 
knees or one or both hips.  Consequently, he does not satisfy 
the criteria for special adaptive equipment only.

In view of the foregoing analysis, the record reflects that 
the veteran would only be entitled to any benefit sought on 
appeal if his service-connected disabilities have resulted in 
loss of use (as that term is defined in VA regulations) of 
one or both of his hands or one or both of his feet.

The veteran's service-connected disabilities of the upper and 
lower extremities consist of the following: peripheral 
vascular disease and the residuals of frostbite of the left 
lower extremity; residuals of frostbite injury to the right 
foot; rheumatoid arthritis of the knees and ankles; residuals 
of frostbite injury to the left and right hands; and 
rheumatoid arthritis of the left and right wrist, fingers of 
the right hand, the left and right hands, and both elbows.

As noted above, the veteran has been accorded multiple 
examinations in conjunction with his claim.  Specifically, he 
was accorded VA joints examinations in July 2002 and October 
2005 which evaluated his service-connected orthopedic 
disabilities; i.e. his rheumatoid arthritis.  He was also 
accorded a VA arteries, veins, and miscellaneous examination 
in July 2002, and a VA general medical examination in October 
2005, which evaluated the severity of his service-connected 
frostbite residuals and peripheral vascular disease.

The Board observes that both the July 2002 and October 2005 
VA joints examinations do not indicate significant impairment 
of the hands or feet from an orthopedic standpoint.  For 
example, the July 2002 examination noted, in pertinent part, 
that bilateral knee, bilateral ankles, bilateral elbows, and 
the right wrist all showed full range of motion.  Moreover, 
bilateral hands were found to be within normal limits, and 
showed full strength and range of motion except for the left 
hand which was limited by left wrist cellulitis.  He was also 
found to have limited motion of the left wrist, with 
dorsiflexion to 20 degrees, palmar flexion to 30 degrees, 
radial deviation to 5 degrees, and ulnar deviation to 10 
degrees.  See 38 C.F.R. 
§ 4.71, Plate I [normal range of motion for the wrist is 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 45 degrees].  However, even with this impairment of the 
left hand and wrist, the objective findings do not indicate 
that it was of such severity as to constitute loss of use.

In addition, the October 2005 VA joints examination revealed 
no deformity of any joints, and the veteran was able to make 
a fist 90 percent.  Further, he had wrist palmar flexion to 
75 degrees, and dorsiflexion to 45 degrees.  His knees had 
extension to zero degrees, and flexion to 130 degrees.  This 
indicates full extension, and almost full flexion of the 
knees.  See 38 C.F.R. § 4.71, Plate II [Full range of motion 
of the knee consists of 0 degrees extension and 140 degrees 
flexion.].  However, there was limitation of ankle motion, 
specifically he had flexion to 
25 degrees, and dorsiflexion to 20 degrees.  [full range of 
ankle dorsiflexion is from zero to 20 degrees and full range 
of ankle plantar flexion is from zero to 45 degrees].  Such 
limitation of function is not of such severity as to 
constitute loss of use of the feet.

Despite the foregoing objective findings, the Board 
reiterates that they appear to only reflect the severity of 
the service-connected rheumatoid arthritis.  With respect to 
the other service-connected disabilities, the Board notes 
that the July 2002 VA vascular examination described the 
veteran's peripheral vascular disease as "moderately 
severe."  The cold injury residuals of both hands and both 
feet were described as "severe."  More importantly, the 
examiner opined that the degree of disability of both hands 
was 75 percent, and that the disability of both lower 
extremities was also 75 percent.  

The October 2005 VA general medical examination diagnosed 
peripheral vascular disease of the left lower extremity, as 
well as cold injury to the left lower extremity and foot, as 
well as cold injury to the right foot and hands.  Moreover, 
the examiner stated that in estimating the degree of 
disability, that it would be 50 percent for indoors and 
"complete disability" of the left lower extremity for work 
which required him to be out in the cold.  Similarly, the 
examiner opined that the veteran would have 50 percent 
disability of the hands, indoors, and would not be able to 
use his hands for his usual type of work outdoors because of 
the cold weather.  

The Board notes that the opinions of the July 2002 and 
October 2005 examinations appear to be somewhat inconsistent 
with the objective findings on the concurrent VA joints 
examinations.  However, as already noted, the VA joints 
examinations appear to have only evaluated the impairment 
attributable to the service-connected rheumatic arthritis of 
the joints.  Moreover, the VA joints examiners, unlike the 
other examiners, did not express an opinion as to the overall 
disability caused by the service-connected disabilities.

The Board further notes that none of the aforementioned VA 
examinations specifically found the veteran to have loss of 
use of his hands and/or feet.  Nevertheless, the opinions 
expressed by the July 2002 and October 2005 VA examiners 
reflects that the overall disability of these joints due to 
the service-connected peripheral vascular disease and cold 
injury residuals more nearly approximates the criteria for 
loss of use than not.  This is particularly true when the 
impairment attributable to the service-connected rheumatoid 
arthritis of the joints is also taken into consideration.

As noted above, the law provides that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006).  Moreover, regulations 
regarding the severity of service-connected disabilities 
provide, in pertinent part, that where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. 
§ 4.7 (2006).

Resolving the benefit of the doubt in favor of the veteran, 
the Board concludes that the medical and other evidence of 
record reflects he has loss of use of the hands and feet due 
to his various service-connected disabilities, both 
orthopedic and vascular.  Accordingly, the criteria for a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance with special adaptive 
equipment are met.  
See 38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808.  
The benefit sought on appeal is allowed.





ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


